Citation Nr: 1633886	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  10-20 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating for right knee instability, evaluated as in 10 percent disabling prior to May 20, 2010.

2.  Entitlement to an increased rating for a total knee replacement of the right knee, evaluated as 30 percent disabling from July 1, 2011. 

3.  Entitlement to an increased rating for left knee instability, evaluated as 20 percent disabling from November 20, 2009, to February 1, 2010.

4.  Entitlement to an increased rating for left knee instability, evaluated as 10 percent disabling from February 1, 2010, to February 23, 2012.

5.  Entitlement to an increased rating for left knee degenerative joint disease, evaluated as 10 percent disabling from November 24, 2009, to February 23, 2012.

6.  Entitlement to an increased rating for a total knee replacement of the left knee, evaluated as 30 percent disabling from April 1, 2013, to September 4, 2015.

7.  Entitlement to an increased rating for a total knee replacement of the left knee, evaluated as 60 percent disabling from September 4, 2015.

8.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to April 1985.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In that decision, the RO granted service connection for left knee degenerative joint disease and musculoligamentous strain with a scar and assigned a 10 percent rating, effective from November 24, 2009; granted service connection for a scar of the right knee and assigned a noncompensable evaluation, effective from November 24, 2009; denied an increased rating for right knee instability and continued the assigned 10 percent evaluation; and reduced the evaluation assigned for left knee instability from 20 percent to 10 percent, effective from February 1, 2010.

In May 2010, the Veteran withdrew her appeal with respect to the initial evaluation assigned for the right knee scar.

In a June 2010 rating decision, the RO assigned a temporary total evaluation for a total knee replacement of the right knee based on surgical or other treatment necessitating convalescence, effective from May 20, 2010; a total evaluation for a period of 13 months following prosthetic replacement of the knee joint, effective from July 1, 2010; and a 30 percent evaluation, effective from July 1, 2011.  In a July 2010 rating decision, the RO continued the temporary total evaluation for treatment of the Veteran's right knee requiring convalescence after the Veteran was admitted to a VA hospital for complaints following her total knee replacement.

In August 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing has been associated with the record.

In a July 2011 rating decision, the RO denied an increased rating for total knee replacement of the right knee and continued the assigned 30 percent evaluation.  

In an April 2012 rating decision, the RO assigned a temporary total evaluation for total knee replacement of the left knee based on surgical or other treatment necessitating convalescence, effective from February 23, 2012; a total evaluation for a period of 13 months following prosthetic replacement of the knee joint, effective from April 1, 2012; and a 30 percent evaluation, effective from April 1, 2013.

In a May 2013 rating decision, the RO denied an increased rating for total knee replacement of the left knee and continued the assigned 30 percent evaluation.

In May 2015, the Board remanded the case for additional development.  The case has since been returned to the Board for further appellate review.

Subsequent to the Board's May 2015 remand, in an October 2015 rating decision, the RO increased the evaluation for total knee replacement of the left knee to 60 percent, effective from September 4, 2015.  In that rating decision, the RO noted that the issue of entitlement to an increased rating for the left knee, status-post total knee replacement, was not on appeal.  However, based on September 2015 VA examination findings, the RO determined that an increased evaluation for the left knee was warranted.  The Board notes that the issue was, and remains, on appeal, as the issue has evolved throughout the appeal period with the Veteran's surgery.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in May 2015, the Board remanded the case, in part, to afford the Veteran a VA knee examination to ascertain the current severity and manifestations of her knee disabilities.  She was afforded another VA examination in September 2015 that was responsive to the remand directives; however, since that time, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the case of Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016) which impacts the Veteran's case.  In Correia, the Court determined that additional requirements must be met prior to finding that a VA examination is adequate.  

Although the Board sincerely regrets the delay, it is necessary to ensure that the Veteran's VA examinations comply with the requirements of the holding in Correia.  Therefore, on remand, the Veteran should be afforded another VA examination to ascertain the severity and manifestations of her bilateral knee disabilities and to attempt to obtain a retrospective opinion concerning past VA examinations.

Finally, as decisions on the increased rating claims could affect the outcome of the TDIU claim, the claims are inextricably intertwined, and remand is required.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of her service-connected bilateral knee disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which she had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the left and right knee disabilities under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of the right and left knees.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should also comment on whether the Veteran has prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  He or she should also indicate whether the Veteran has intermediate degrees of residual weakness, pain, or limitation of motion and whether there is any ankylosis, loss of extension, or malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  The examiner should indicate at what point or degree the Veteran experiences pain.  In other words, if possible, he or she should state when pain begins on range of motion testing.

Further, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and nonweight-bearing can be estimated for the periods of time before the Veteran had total knee replacements (i.e., prior to May 20, 2010, for the right knee and prior to February 23, 2012 for the left knee). See Chotta v. Peake, 22 Vet. App. 80 (2008) (when there is an absence of medical evidence during a certain period of time, a retroactive medical evaluation may be warranted).  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The AOJ should notify the Veteran that it is her responsibility to report for any scheduled examinations, to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2015). 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
3.  The AOJ should review the examination report to ensure that it is in compliance with this remand. If a report is deficient in any manner, the AOJ should implement corrective procedures. 
 
4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence. If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




